 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   MAURY A. SINGER,                                      Case No.: 2:18-cv-01357-GMN-NJK
12          Plaintiff(s),                                                ORDER
13   v.                                                              [Docket No. 14]
14   DWIGHT NEVEN, et al.,
15          Defendant(s).
16         An Inmate Early Mediation was held on August 23, 2019, at which a settlement was
17 reached. Docket No. 10. The deadline to file dismissal papers was set for September 23, 2019.
18 Id.
19         On September 23, 2019, attorney Charles Hopper filed a motion to extend that deadline by
20 60 days. Docket No. 14. The gist of the motion is that Mr. Hopper has prioritized his other work
21 obligations over the routine task of drafting a settlement agreement in this case. See id. The Court
22 appreciates that attorneys are busy and have competing demands on their time. That Mr. Hopper
23 has completed filings such as check-box form status reports in other cases, see Docket No. 14-1 at
24 ¶ 3, does not translate into a legitimate need for 90 days to draft a settlement agreement and file
25 dismissal papers. Mr. Hopper is hereby ORDERED to draft a settlement agreement by September
26 26, 2019. Mr. Hopper must immediately send that draft settlement agreement to Plaintiff and file
27 a proof of service by September 27, 2019. Dismissal papers must be filed by October 24, 2019.
28

                                                    1
 1            Consistent with the above, the motion for extension is GRANTED in part and DENIED
 2 in part.
 3            IT IS SO ORDERED.
 4            Dated: September 24, 2019
 5                                                           ______________________________
                                                             Nancy J. Koppe
 6                                                           United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
